Citation Nr: 0408434	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02-15 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for residuals of a left 
shoulder injury, to include arthritis.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from August 1953 to August 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  Review of 
the correspondence of record from the veteran indicates his 
assertions have been limited to a claim that he currently has 
a left shoulder injury that was incurred as a result of an 
injury he sustained during service.  On that basis, the Board 
has recharacterized the matter on appeal as listed on the 
first page of the present decision.


FINDINGS OF FACT

1.  A left shoulder disability was not demonstrated upon 
separation from service, and there is no objective evidence 
of treatment for a left shoulder disability documented during 
service. 

2.  The first objective evidence of a left shoulder 
disability is dated in September 1996, a time too remote from 
service to reasonably conclude that the left shoulder 
disability shown at that time was etiologically related to 
service.  


CONCLUSION OF LAW

The weight of the evidence is against a conclusion that there 
is a current left shoulder disability, to include arthritis, 
that was incurred in service or may be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that the Secretary of Veterans Affairs has 
filed a motion with the U.S. Court of Appeals for Veterans 
Claims (Court) seeking review and clarification of the 
Pelegrini decision.  The Board further finds that the 
requirements of the VCAA have been satisfied in this matter.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file to ascertain whether a remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the necessary evidence, to 
include the available service medical records, private 
clinical records and reports from a July 2001 VA examination, 
has been obtained by the Board, and there is no specific 
reference to any other pertinent records that need to be 
obtained.  In this regard, the record documents that that RO 
conducted the appropriate development to obtain the records 
from the Twentynine Palms Marine Corps Training Center, and 
surgeon general extracts referenced by the veteran in the 
attachment to his September 2002 VA Form 9, but that this 
action did not yield positive results.  The record also 
reveals exhaustive efforts by the RO to obtain additional 
medical records, particularly those from service.  In 
addition, the veteran stated in January 2004 that he desired 
appellate review of his decision based on the evidence 
currently on file, and the veteran's representative in March 
2004 indicated that no further evidentiary development is 
necessary.  

By virtue of a May 2001 letter informing the veteran of the 
VCAA, rating decisions dated in April and June 2002, the 
Statement of the Case (SOC) dated in October 2002, and the 
Supplemental Statement of the Case (SSOC) dated in May 2003, 
the veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  In 
addition to advising the veteran of the provisions of the 
VCAA, the May 2001 letter informed the veteran that if he 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  

The RO also advised the veteran of the evidence obtained and 
considered in deciding his claims in the rating decisions, 
SOC, and SSOC listed above.  It thus appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 
supra (noting VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(requiring that the Board identify documents on file 
providing notification which complies with the VCAA).  The 
Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.

The Board's over-riding concern is that there be no prejudice 
to the veteran in proceeding with a final decision in this 
case.  In the present case, the veteran has been informed on 
multiple occasions, described above, of the types of evidence 
which would be necessary to substantiate his claim, and the 
RO has obtained clinical records pertinent to his claims  
This evidence was duly considered by the RO.  Therefore, the 
Board finds that no useful purpose would be served by 
remanding this case for more evidentiary or procedural 
development, as such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  If the probative weight of the 
negative evidence exceeds that of the positive, the claim 
shall be denied.  Gilbert, 1 Vet. App. at 49.

II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
There are certain disabilities, including arthritis, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

With the above legal criteria in mind, the relative evidence 
will be summarized.  The service separation examination, in 
July 1955, revealed no abnormalities of the upper extremities 
or any other pertinent musculoskeletal disability.  The 
veteran has indicated that he injured his left shoulder 
during service while moving a heavy object, and that he did 
not seek immediate treatment for his shoulder because he did 
not think the injury was that serious.  However, he indicated 
that when he returned to the United States from overseas 
service, he sought treatment at the 29 Palms Marine Base 
because the condition in his left shoulder had worsened.  As 
indicated in the previous section, exhaustive efforts to 
obtain records of this alleged treatment have not yielded any 
positive results.

The veteran's wife has submitted a statement indicating that 
she can remember the veteran writing her a letter in 1954 
confirming the in-service left shoulder injury.  She also 
repeated the veteran's assertion that he received treatment 
for the left shoulder at 29 Palms in 1955 when he retuned to 
the United States, and stated that she remembers this 
treatment because she and the veteran were together at that 
time.  

The first post-service evidence of treatment for a left 
shoulder disability is contained in private outpatient 
reports dated in September 1996, at which time the veteran 
complained about having left shoulder pain.  He brought X-
rays with him to this visit, which appeared to demonstrate an 
old impaction fracture of the glenoid as well as degenerative 
changes in the acromioclavicular (AC) joint.  However, the 
veteran denied having had a glenoid fracture or significant 
trauma to the left shoulder.  He did report having an episode 
of shoulder pain after heavy lifting during service, but 
indicated that the pain resolved itself uneventfully and that 
he did not have further shoulder pain for many years later.  
At the time of this visit, it was indicated that the veteran 
was taking anti-inflammatory medication and that his shoulder 
pain was improving.  The examiner recommended continuation of 
the anti-inflammatory medication and suggested that he add 
moist heat application.  

Thereafter, a November 1999 private treatment record reveals 
pain in the left shoulder after a fall "a week or so" prior 
to this office visit.  In describing this fall, the veteran 
stated that he tripped while walking with his two hands in 
his pockets, and that while he was able to use his right hand 
to break his fall, he was unable to remove his left hand from 
his trouser pocket and fell down with his left hand in his 
pocket, in doing so landing flat on his upper torso and left 
shoulder.  Pre-operative reports from surgery performed in 
January 2000 showed the veteran reporting mild "off and on" 
pain in the left shoulder for many years until he fell in 
October 1999, after which he said he said he was in constant 
pain.  The diagnoses pertaining to the left shoulder at that 
time were shoulder impingement, a rotator cuff tear, and 
acromioclavicular degenerative joint disease.  The surgery in 
January 2000 included a left shoulder arthroscopy, 
debridement of a labral tear, subacromial decompression, 
distal clavicle excision, and probable mini-open-repair of 
the rotator cuff tear.  

Following the January 2000 surgery, the veteran was evaluated 
for physical therapy in February 2000.  In describing the 
history involving the left shoulder, he reported that he 
initially injured the left shoulder in 1954 while lifting 
something coincident with his duty in the Marine Corps.  He 
reported that he went to a doctor 31/2 years previously for an 
exacerbation of pain, and stated that the pain resolved with 
medication.  He then described the October 1999 fall and 
subsequent surgery.  

The veteran was provided a VA orthopedic examination in June 
2001, at which time he asserted that he injured his shoulder 
originally in the service in Japan while lifting a heavy can.  
He again indicated that he did not seek treatment from a 
physician immediately after the injury but did so at the 29 
Palms Marine Corps Base upon his return to the United States.  
Following the physical examination, the diagnosis was status 
post shoulder injury, requiring rotator cuff repair and 
acromioclavicular resection, with retained hardware.  With 
regard to the relationship between a current left shoulder 
disability and in-service symptomatology or pathology, the 
examiner stated as follows:  

The [veteran] states that he has had no 
further injuries to the arm since the 
original injury in Japan, and it is quite 
possible that the rotator cuff tear was 
initially present [during service], but 
not diagnosed and was of such a small 
degree that it was not really noticed at 
the time of the original injury, but 
rather gradually worsened with time.  
(Emphasis added)

Applying the pertinent legal criteria to the facts summarized 
above, the record contains some positive evidence, to include 
the in-service medical history as described by the veteran 
and his wife and the opinion following the July 2001 VA 
examination.  However, given the absence of any objective in-
service documentation of a left shoulder disability, evidence 
of arthritis within one year of service, the over 30-year gap 
in time between separation from service and the first 
evidence of treatment for a shoulder injury, and the clearly 
documented non-service-connected left shoulder injury 
sustained in 1999 which ultimately resulted in the January 
2000 shoulder surgery, the Board finds the probative weight 
of the negative evidence to exceed that of the positive in 
terms of linking the current disability to service.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board is 
mindful that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.  In addition, while 
the findings of a physician are medical conclusions that the 
Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical 
evidence, and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

In light of the negative evidence summarized above, and 
bearing in mind the legal authority cited above, the Board 
finds the July 2001 opinion to be too speculative to be of 
significant probative value.  See Stegman v. Derwinski, 3 
Vet. App. at 230.  In this regard, this opinion is based on 
the veteran's history of an in-service shoulder disability, a 
fact not established by objective documentary evidence of 
record.  The opinion was also based on the veteran's 
statement that there were "no further injuries" after 
service, a fact clearly disputed by the evidence documenting 
the injury sustained to the left shoulder after the veteran 
fell in October 1999.  To the extent that the July 2001 
opinion was based upon these inaccurate premises, it is of 
minimal to no probative value.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). 

Without doubting the sincerity of the veteran's assertions, 
we must note that the strongest medical statement in favor of 
a nexus between the veteran's present disability and his 
service, which was remote from service by many years, is the 
VA doctor's conclusion that such a connection is "quite 
possible."  As the Court has frequently held, the use of the 
word "possible" makes an examiner's statement speculative 
in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus).  
See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too 
speculative).

In addition, while the Board has considered the contentions 
of the veteran and supporting statement from the veteran's 
wife, as neither the veteran not his wife has been shown to 
have any medical expertise beyond that of a layperson, the 
Board may not infer from such statements the medical 
"nexus" required for a grant of service connection.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  In 
short, as the Board has found, for the reasons stated above, 
that the negative evidence exceeds that of the positive, the 
claim must be denied.  Gilbert, 1 Vet. App. at 49.  

ORDER

Entitlement to service connection for residuals of a left 
shoulder injury, to include arthritis, is denied.  




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



